Citation Nr: 1623130	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO. 09-36 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for neuropathy and numbness of the left lower extremity, to include as secondary to a low back disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), and to include as secondary to a low back disability. 

3. Entitlement to service connection for a neck disorder, to include as secondary to a low back disability.

4. Entitlement to service connection for a right hip disorder, to include as secondary to a low back disability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to July 1973, and he had additional active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service in the Puerto Rico Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

This appeal was processed using the paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this appellant's case must consider the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.






REMAND

The Veteran contends that the disorders on appeal were caused by his service or his service-connected low back disability. The Veteran has not been advised under the law of how to substantiate a claim of secondary service connection. 

While in November 2015, the Veteran underwent a VA neurological examination directed by the Board in February 2013, the examiner did not address all raised theories of entitlement.

In the February 2013 remand directives, the Board tasked a VA examiner to provide a medical opinion as to whether the Veteran's acquired psychiatric disorder was caused by, due to, or aggravated by his service-connected low back disability. Although the examination was conducted in November 2013, the examiner did not address whether the psychiatric disorder was aggravated by his service-connected disability. 

Other development is directed below, and the case is REMANDED for the following action:

1. Notify the Veteran of the requirements necessary to substantiate SECONDARY service connection claims for the matters on appeal. Also, advise the Veteran he may submit any further medical and non-medical evidence on the claims being remanded, and provide any authorizations for the release and obtaining of these records.

2. RETURN THE FILE TO THE EXAMINER WHO CONDUCTED THE NOVEMBER 2015 NEUROLOGICAL EXAMINATION. If that examiner is no longer available, have the file reviewed by an equally qualified examiner. If further examination is required, schedule the Veteran for such examination. 

The examiner must specifically state whether the Veteran's left lower extremity disorder was CAUSED OR AGGRAVATED (I.E., WORSENED) BY MILITARY SERVICE OR THE SERVICE-CONNECTED LOW BACK DISORDER. The examiner must provide a detailed explanation for all opinions and conclusions expressed. In reaching an opinion, the examiner must review the service and post-service records, including the Veteran's documented medical history and all lay evidence. 

The examiner's attention is drawn to the following:

* February 2007 application for compensation and/or pension in which the Veteran stated that his neuropathy and numbness of the left leg started in June 1973. 

* September 2009 VA Form 9 in which the Veteran contended that his nerve disorder was due to his low back disability. 

* October 2013 Army National Guard retirement points statement soldier detail report showing periods of ACDUTRA and INACDUTRA.

3. RETURN THE FILE TO THE EXAMINER WHO CONDUCTED THE NOVEMBER 2013 VA PSYCHIATRIC DISORDER EXAMINATION, or another examiner if the November 2013 VA examiner is unavailable, state whether the Veteran's recurrent MDD is AGGRAVATED (I.E., WORSENED) by his service-connected low back disability. The entire claims file, including this Remand, must be made available to the examiner, and the examiner must indicate review of these records. The examiner must provide a detailed explanation for all opinions and conclusions expressed. In reaching an opinion, the examiner must review the service and post-service records, including the Veteran's documented medical history and all lay evidence. 

The examiner's attention is drawn to the following:

* May 2007 general VA examination in which the Veteran reported that he developed an increase in his lower back pain in approximately 1992 and that this disability's symptoms had progressively gotten worse since that time.

* VA medical records from May 2007, July 2007, October 2007, February 2008, June 2008, and October 2008 and a February 2008 private medical record in which the Veteran described depressive symptoms related to worsening back pain. 

4. Schedule the Veteran for a VA examination with an appropriate examiner to assess any current neck disorder symptoms and diagnoses, and to obtain an opinion as to the etiology of any such symptoms and diagnoses. The entire claims file, including this Remand, must be made available to the examiner, and the examiner must indicate review of these records. 

The examiner must specifically state whether the neck disorder is related to or caused by his military service, including his periods of ACDUTRA and INACDUTRA. The examiner must also state whether his neck disorder is CAUSED BY OR AGGRAVATED (I.E. WORSENED) by his service-connected low back disability. The examiner must provide a detailed explanation for all opinions and conclusions expressed. In reaching an opinion, the examiner must review the service and post-service records, including the Veteran's documented medical history and all lay evidence. 

The examiner's attention is drawn to the following:

* February 2006 private X-ray showing paraspinal spasm and degenerative disc disease (DDD) at the C5-C6 spinal segments. 

* September 2009 VA Form 9 in which the Veteran contends that his neck disorder "took place" while he was in advance training in service. 

5. Schedule the Veteran for a VA examination with an appropriate examiner to assess any current right hip disorder symptoms and diagnoses, and to obtain an opinion as to the etiology of any such symptoms and diagnoses. The entire claims file, including this Remand, must be made available to the examiner, and the examiner must indicate review of these records. 

The examiner must specifically state whether the right hip disorder is related to or caused by his military service, including his periods of ACDUTRA and INACDUTRA. The examiner must also state whether his right hip disorder is CAUSED BY OR AGGRAVATED (I.E., WORSENED) by his service-connected low back disability. The examiner must provide a detailed explanation for all opinions and conclusions expressed. In reaching an opinion, the examiner must review the service and post-service records, including the Veteran's documented medical history and all lay evidence. 

The examiner's attention is drawn to the following:

* A January 2008 VA physical medicine rehab note showing symptoms of decreased range of motion and tenderness on palpation in the right hip, and indicating a iliotibial band syndrome with possible trochanteric bursitis. 

6. After completing all indicated development above, readjudicate the claims. If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) must be furnished to the Veteran and his representative, and they must be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


